Atkinson, J.
1. If a person knowingly carries in his hand a pistol so wrapped and enclosed within a bundle that it can not readily be seen and recognized as a pistol, he violates the statute against carrying concealed weapons. See Boles v. State, 86 Ga. 255.
(а) In such ease the purpose for which a pistol was carried is immaterial. If carried about the person for any purpose, i.t must be carried in an open manner and fully exposed to view. See Goldsmith v. State, 99 Ga. 253.
(б) Upon the trial of one charged with the offense of carrying concealed weapons, when the evidence discloses that the pistol was carried in the manner above designated, it was not erroneous for the court to refuse, upon request, to charge: “If you believe that the defendant was carrying the said pistol for the purpose of transportation alone, you are authorized to find him not guilty.”
2. The verdict was supported by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.